Citation Nr: 0005721	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-44 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  The veteran timely appealed this 
determination to the Board.  

In October 1997, the veteran presented testimony to the 
undersigned Board Member at a video-conference hearing.  
Thereafter, in January 1998, the Board remanded this for 
further development and adjudication, which has been 
accomplished.  However, as the denial of the veteran's claim 
for this benefit has been continued, the case has been 
returned to the Board for further appellate consideration.

As a final preliminary point, as noted by the Board in the 
January 1998 remand, the veteran was previously was 
represented by the Veteran's Assistance Division of the 
Arizona Department of Economic Security.  However, during the 
October 1997 hearing, the veteran indicated his desire to 
revoke that power of attorney and thereafter submitted a 
signed statement confirming this intention.  As such, in 
light of the above, and because the veteran has not submitted 
a power of attorney in favor of another representative, he is 
proceeding in the appeal unrepresented.


REMAND

During his October 1997 hearing, the veteran testified that 
he was employed on a full-time basis at Yaffee Iron and Metal 
(Yaffee) in Fort Smith, Arkansas.  The claims folder further 
reflects that, in February 1998, the RO contacted Yaffee and 
confirmed that he was "still" employed there on a full-time 
basis.  In addition, when examined by VA later that month, 
the veteran reported that he continued to work at Yaffee on a 
full-time basis.  Further, there is no subsequent indication 
in the claims folder that the veteran's employment at Yaffee 
has terminated or that he is employed there on less than a 
full-time basis.  

In addition, the record discloses that, in confirming and 
continuing the denial of this claim in February and August 
1999 rating actions, the RO noted this consideration.  
However, no pertinent financial information is of record.  
That information could well affect the veteran's basic 
eligibility for this benefit.  Indeed, subsequent to the 
Board's January 1998 remand, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) observed that a veteran's income 
is an essential element claim for nonservice-connected 
pension benefits and that it must specifically be considered.  
See Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  

As such, although the question of basic eligibility for 
pension benefits has not been adjudicated by the RO, the 
Board finds that it is, nonetheless, a component of the 
veteran's pension claim, inasmuch as a failure to establish 
basic eligibility would result in denial of the veteran's 
claim, regardless of whether he otherwise establishes 
entitlement to the benefits sought.  Thus, the RO must 
consider this aspect of the veteran's claim, conduct 
additional development as it deems appropriate, and issue a 
supplemental statement of the case reflecting consideration 
of the veteran's income.  This action is necessary to avoid 
"piecemeal" adjudication of the instant claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board regrets that an additional remand of this matter 
will further delay its decision in this appeal, but finds 
that such action is, nonetheless, necessary, to ensure that 
the record is complete and to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following actions:

1.  The RO should send the veteran, with 
a cover letter, VA Financial Status 
Report forms and instruct him to complete 
these forms in full and to return them to 
the RO.  The veteran should be afforded a 
reasonable amount of time to return the 
completed forms, but should be advised 
that failure to complete and return them 
in a timely fashion may well result in an 
adverse determination.

2.  After the RO completes this 
development, as well as any other 
development it deems appropriate, it 
should readjudicate the veteran's claim 
for a permanent and total disability 
rating for pension purposes on the basis 
of all the evidence of record, to 
specifically include consideration of the 
veteran's basic eligibility for this 
benefit and all pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

3.  If the benefits sought by the veteran 
continue to be denied, he should be 
furnished with a supplemental statement 
of the case and should be afforded the 
appropriate reasonable opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


